Exhibit 10.95

SECOND AMENDMENT TO OFFICE LEASE

This Second Amendment, dated as of May 31, 2004, amends the Office Lease dated
July 24, 2003, and the First Amendment to Office Lease dated December 1, 2003
between TOSCO OPERATING COMPANY, INC., a Delaware corporation (“Landlord”), and
HEALTH NET OF ARIZONA, INC., an Arizona corporation (“Tenant”).

1. Terms. All capitalized terms in this Second Amendment have the same meanings
as set forth in the Lease.

2. Commencement Date. Landlord and Tenant hereby confirm that the Commencement
Date of the Lease was November 24, 2003 and that all Tenant Improvements to be
constructed by Landlord under the original Lease were satisfactorily completed.

3. Second Expansion Space. Effective as of August 15, 2004 (the “Second
Expansion Date”), regardless of whether the Tenant Improvements for the “Second
Expansion Space” (as defined below) have been completed, there shall be added to
and incorporated into the Premises for all purposes for the balance of the Lease
Term (as the Term may be extended) the Second Expansion Space, consisting of
approximately 3,090 square feet of Rentable Area (2,734 square feet of Usable
Area) on the third floor of the Building as shown on the attached Exhibit A, for
a total Rentable Area for the Premises of 41,561 square feet.

4. Base Rent. The table contained in Section 1.5 of the Lease is amended to read
as follows and the paragraph following the table in that Section is deleted:

 

Period

   Base
Rent Per
Rentable
Sq. Ft.    Original
Lease
Monthly Base
Rent Payment    First
Amendment
Monthly Base
Rent Payment    Second
Amendment
Monthly Base
Rent Payment    Annual Base
Rent    Total Monthly
Base Rent
Payment  

November 24, 2003 – March 31, 2004

   $ 7.50    $ 21,053.13    $ 0.00    $ 0.00    $ 252,637.50    $ 21,053.13   

April 2004

      $ 21,053.13    $ 1,495.63    $ 0.00       $ 22,548.76 (a) 

May 2004

      $ 29,293.27    $ 4,162.02    $ 0.00       $ 33,455.29 (b) 

June 1, 2004 – July 31, 2004

      $ 57,545.21    $ 8,176.08    $ 0.00    $ 788,655.50    $ 65,721.29   

August 2004

      $ 57,545.21    $ 8,176.08    $ 2,639.38       $ 68,360.67 (c) 

September 1, 2004 – May 31, 2005

   $ 20.50    $ 57,545.21    $ 8,176.08    $ 5,278.75    $ 852,000.50    $
71,000.04   

June 1, 2005 – May 31, 2006

   $ 21.00    $ 58,948.75    $ 8,375.50    $ 5,407.50    $ 872,781.00    $
72,731.75   

June 1, 2006 – May 31, 2007

   $ 21.50    $ 60,352.29    $ 8,574.92    $ 5,536.25    $ 893,561.50    $
74,463.46   

 

1



--------------------------------------------------------------------------------

Period

   Base
Rent Per
Rentable
Sq. Ft.    Original
Lease
Monthly Base
Rent Payment    First
Amendment
Monthly Base
Rent Payment    Second
Amendment
Monthly Base
Rent Payment    Annual Base
Rent    Total Monthly
Base Rent
Payment

June 1, 2007 – May 31, 2008

   $ 22.00    $ 61,755.83    $ 8,744.33    $ 5,665.00    $ 914,342.00    $
76,195.16

June 1, 2008 – May 31, 2009

   $ 22.50    $ 63,159.38    $ 8,973.75    $ 5,793.75    $ 935,122.50    $
77,926.88

June 1, 2009 – May 31, 2010

   $ 23.00    $ 64,562.92    $ 9,173.17    $ 5,922.50    $ 955,903.00    $
79,658.59

June 1, 2010 – May 31, 2011

   $ 23.50    $ 65,966.46    $ 9,372.58    $ 6,051.25    $ 976,683.50    $
81,390.29

June 1, 2011 – May 31, 2012

   $ 24.00    $ 67,370.00    $ 9,572.00    $ 6,180.00    $ 997,464.00    $
83,122.00

June 1, 2012 – May 31, 2013

   $ 24.50    $ 68,773.54    $ 9,771.42    $ 6,308.75    $ 1,020,449.50    $
84,853.71

June 1, 2013 – May 31, 2014

   $ 25.00    $ 70,177.08    $ 9,970.83    $ 6,437.50    $ 1,039,025.00    $
86,585.41

(a) Represents 15 days of Base Rent at $20.50 per square foot annually on 4,786
square feet and 30 days at $7.50 per square foot annually on 33,685 square feet.

(b) Represents 24 days of Base Rent at $7.50 per square foot annually and 7 days
at $20.50 per square foot annually, prorated on a per diem basis, on 38,471
square feet.

(c) Represents 15 days of Base Rent at $20.50 per square foot annually, on a per
diem basis, on 3,090 square feet, and 31 days at $20.50 per square foot annually
on 38,471 square feet.

5. Improvements. Landlord and Tenant shall cooperate with respect to the
preparation of plans and specifications for Tenant Improvements in the Second
Expansion Space (“Plans”). Landlord shall construct the Tenant Improvements for
the Second Expansion Space in accordance with the mutually-approved Plans and
construction schedule, and Tenant shall pay all Costs of Construction of such
Tenant Improvements in excess of $38.00 per square foot of Usable Area of the
Second Expansion Space. The Architect shall be DFD Conoyer Hedrick and the
general contractor shall be Ryan Companies US, Inc. Paragraphs 2, 3, 4, 5, and 7
of Exhibit C to the Lease shall apply to the construction of Tenant Improvements
in the Second Expansion Space.

6. Other Changes. From and after the Second Expansion Date:

(a) Tenant’s Proportionate Share shall be increased from 24.06% to 25.99%.

(b) The number of parking spaces that Tenant is entitled to use pursuant to
Section 1.10 of the Lease shall be increased from 36 covered reserved spaces,
102 covered unreserved spaces, and 36 uncovered unreserved spaces to 112 covered
unreserved spaces, and either 5 additional covered reserved spaces or 5
additional uncovered unreserved spaces, as designated by Tenant in writing,
except spaces reserved to other tenants.

 

2



--------------------------------------------------------------------------------

7. Effect of Amendment. Except as specifically modified by this Second
Amendment, all of the terms and conditions of the Lease continue in full force
and effect.

 

TENANT:

    LANDLORD:

HEALTH NET OF ARIZONA, INC.

    TOSCO OPERATING COMPANY, INC., an Arizona corporation     a Delaware
corporation By   /s/ Dennis Bell     By   /s/ Its   Vice President     Its  
Attorney-in-fact

 

3